DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 10/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 2, 6, 9, 11-12, 15-16, 19 and 21-22 have been amended.
Claims 2-22 are pending in the application and are presented to be examined upon their merits.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/18/2022, with respect to the rejection(s) of claim(s) 2-5, 8-15, 18-22 under Marshall have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 35 U.S.C. 103(a) ground(s) of rejection is made in  view of Wakeman (US 20150154706) in view of Dennelly et al (US 2014/0365399).

Examiner’s Comments
Intended Use-2103 I C

Claim 2 recites, “A method for interactive portfolio visualization, the method comprising:.. 
updating the graphic user interface to include a visualization of the updated blended portfolio;…
executing the blended portfolio …, and executing the trading order by transferring equities or money from one account to another account in a series of transactions in order to build the blended portfolio.”
Claim 12 recites, “A system for interactive portfolio visualization, the system comprising:… 
a processor that executes an application stored in memory, wherein the processor executes the application that generates  a graphic user interface …,wherein the processor further executes the application to:  filter the asset groupings stored in memory …;  generate an updated blended portfolio …: update the graphic user interface to include a visualization of the updated blended portfolio… rebalance …and execute the trading order by transferring equities or money from one account to another account in a series of transactions in order to build the blended portfolio.”
Claim 22 recites, - A non-transitory, computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for interactive portfolio visualization, the method comprising:… updating the graphic user interface to include a visualization of the updated blended portfolio…rebalance … and execute the trading order by transferring equities or money from one account to another account in a series of transactions in order to build the blended portfolio.”
“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.” [MPEP 2103 I C].


Non-Functional Descriptive Material
MPEP 2111.05 I-III

Claims 2 and 12, “receiving user input… wherein the user input indicates an adjustment…”. The language “indicates an adjustment…” merely describes the user input (data).
Claims 3 and 13- “The method of claim 2, wherein the set of grouping factors include at least one of geographic region, industry, size, quality, volatility, risk tolerance, stability, momentum, and value risk premia factors.”
Claims 4 and 14-“The method of claim 2, wherein the visualization includes at least one of line graphs, pie charts, and bar graphs”
“where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994); MPEP 2111.05 (I-III).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4 and 6-22 are a rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 2 is directed to a “interactive portfolio visualization”. Claim 2 is directed to the abstract idea of “generating a trading order” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 2  recites “storing information regarding a plurality of different predetermined asset groupings each associated with having a different set of grouping factors; generating … a visualization of a blended portfolio corresponding to one or more of the asset groupings; receiving user …, wherein the user input indicates an adjustment to an identified grouping factor associated with the at least one interactive controller; filtering the asset groupings … based on the adjusted grouping factor; generating an updated blended portfolio as a weighted combination of the filtered asset groupings, wherein the combination is weighted based on relative proportions corresponding to the adjustment indicated by the received user input; and updating … a visualization of the updated blended portfolio rebalancing performance metrics of the blended portfolio based on comparing the performance metrics of the blended portfolio with performance metrics of a benchmark portfolio, wherein rebalancing the performance metrics of the blended portfolio includes tweaking the visual representation in accordance with at least one performance metric within the graphical user interface; and executing the blended portfolio by generating an electronic trading order as a listing of each individual asset and a corresponding relative proportion of each individual asset in the blended portfolio, and executing the trading order by transferring equities or money from one account to another account in a series of transactions in order to build the blended portfolio “.Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Dependents claim 8 and 18 describing a weight assigned to an asset is also abstract because it relates to a mathematical concept such as a formula or equation.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “graphical user interface”, “memory”, “logic”, and “controllers” in independent claims 2, 12 and 20 represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to implement the acts of using rules to authorize a financial transaction. Dependent claims 3, 4, 13 and 14 are nonfunctional descriptive material and do not have a computer functional relationship. Dependent claims 7 and 17 describe the graphical user interface with the additional element of a menu to select the benchmark portfolio. These claims describe features that are being used as tools to automate or implement the abstract idea or provide acts that are used to carry out the abstract idea. Claims 9 and 19 describe the controllers having sliders, dials and buttons. The additional element of at least one of a slider, dial and buttons to increase or decrease the corresponding group factor may not involve an improvement to the functioning of the computer or to any technology or technical field [MPEP 2106.05(a), (d)(II)(iv)]. Claims 10 and 20 describe a graphical user interface. The graphical interface is used as a tool to implement the abstract idea and requires computer performing functions that correspond to acts required to carry out the abstract idea and does not purport to improve the functioning of a computer. Claims 11 and 21 describe selectable buttons which are an improvement to the computer function itself or any technology or technical field [see MPEP 2106.05(a), (d)(II)(iv).
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of generating a trading order using computer technology (e.g. system for interactive portfolio visualization). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-22   are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claim 2 recites, “rebalancing… includes tweaking…”, “executing the blended portfolio…” (see PGPub paras 84, 89) Claim 12 also.
Claim 5 recites “dynamically updating…” Claim 12 also.

Lack of Algorithm
MPEP 2161.01 I

Claims 2 and 12 recite, ”executing the blended portfolio by generating an electronic trading order as a listing of each individual asset and a corresponding relative proportion of each individual asset in the blended portfolio… to build the blended portfolio”.  From para 83, “Fig 8… The holdings listing 80 … and can easily be converted or exported to an appropriate file formatted to be used as a trading order.” The specification describes the holding listing can be converted or exported to an appropriate file, but does not sufficiently inform one of ordinary skill how the steps of “executing the blended portfolio by generating an electronic trading order as a listing of each individual asset and a corresponding relative proportion of each individual asset in the blended portfolio… to build the blended portfolio” is performed.
Claim 5 recites, “…dynamically updating the visualization”. The specification describes in para 10 receiving input for controlling proportions of constituent factor portfolios in a blended portfolio and providing a visual representation of the blended portfolio. The specification describes in para 31 that the server app 102 may gather and retrieve dynamic asset information from service provides and that the dynamic information, but does not sufficiently inform one of ordinary skill how the step of “dynamically updating the visualization is performed. 
Claims 3-11 and 13-22 are being rejected as dependent on rejected claims 2 and 12. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 2 recites the limitation "filtering…the adjusted grouping factor " in claim 2.  The previous claim merely recites “indicates an adjustment”. The claim is silent an actual “adjusting…”. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites, “a processor… wherein the processor executes the application that generates…” The clause previously recites “an application” and not an “application that generates…”
Claim 15 recites, “the processor executes the application that dynamically updates…

Unclear Scope
Claim 2 recites, “A method…, the method comprising: storing information…; generating a graphic user interface…; receiving user input…’filtering the asset groups….” The claim is silent as to what performs the steps of “storing”, “generating” …etc. Therefore, the claim does not particularly point out and distinctly claim the invention. 
Claim 2 also recites, “executing the blended portfolio…”. To one of ordinary skill, in order to execute the blended portfolio, it most necessarily exist. This interpretation is supported by the “generating an updated blended portfolio” step. However, the “executing the blended portfolio” further recites “… in order to build the blended portfolio” Language that necessarily contradicts the a priori existence of the “blended portfolio”.  Claims 12 and 20, also.
Claim 5 recites, “the method…dynamically updating…” the claim is silent as to what performs the step of “updating”. Therefore, the claims also does not particularly point out and distinctly claim the invention.
Claim 12 recites, “a processor that executes an application stored in memory”. However, it is not clear whether Applicant is referring to the “database memory” or another memory apart from the claimed system.
Claim 6 recites, “… when selected…”. This is optional language [see MPEP 2111.04] 
"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).

Relative Term
MPEP2173.05(b)

The term “tweaking” in claims 2 and 12 is a relative term which renders the claim indefinite. The term “tweaking” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
“If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.” MPEP 2173.05(b)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakeman (US 20150154706) in view of Dennelly et al (US 2014/0365399).
As per claims 2 12 and 22, Wakeman teaches interactive portfolio visualization (abstract), the comprising: 
storing information regarding a plurality of different predetermined asset groupings each associated with a different set of grouping factors; [see fig. 5, para 42]
generating a graphic user interface (screen display) that includes a visualization of a blended portfolio, the graphic user interface further includes one or more interactive controllers each corresponding to a different grouping factor; [see figs. 9-11, paras 91-94]
receiving user input via at least one of the interactive controllers, wherein the user input indicates an adjustment to an identified grouping factor associated with the at least one interactive controller; [see paras 90, 93]
generating an updated blended portfolio as a weighted combination of the filtered asset groupings, wherein the combination is weighted based on relative proportions corresponding to the adjustment indicated by the received user input; [see paras 41, 59-61] 
updating the graphic user interface to include a visualization of the updated blended portfolio; [see figs. 9-11]
rebalancing performance metrics of the blended portfolio based on comparing the performance metrics of the blended portfolio with performance metrics of a benchmark portfolio, wherein rebalancing in the performance metrics of the blended portfolio includes tweaking the visual representation in accordance with at least one performance metric within the graphical user interface;[see para, 43, 91 (comparing a portfolio against a benchmark), 93] and 
executing the blended portfolio by generating an electronic trading order as a listing of each individual asset and a corresponding relative proportion of each individual asset in the blended portfolio, an executing the trading order by transferring equities or money from one account to another account in a series of transactions in order to build the blended portfolio.
Wakeman teaches filtering assets [see paras 8, 43, fig. 1 paras 80-81], but fails to disclose that the asset groupings stored in memory based on the adjusted grouping factor and executing the blended portfolio by generating an electronic trading order as a listing of each individual asset and a corresponding relative proportion of each individual asset in the blended portfolio, and executing the trading order by transferring equities or money from one account to another account in a series of transactions in order to build the blended portfolio.  Dennelly teaches “filtering” (figure 5C, para 52) and “executing” (para 47, 56, 58, 73, 85-generating and processing trades means equities are moved from one account to another.
It would have been obvious before the effective filing date to for one of ordinary skill to provide the filtering and executing features the combination allows the user to better understand portfolio performance by providing comparisons not only on the asset level of Walkeman but on the sector level Dennelly.  
As per claims 3 and 13, Wakeman teaches the method of claim 2, wherein the set of grouping factors include at least one of geographic region, industry, size, quality, volatility, risk tolerance, stability, momentum, and value risk premia factors [see paras, 54, 56].
As per claims 4 and 14, Wakeman teaches, wherein the visualization includes at least one of line graphs, pie charts, and bar graphs [see fig. 10]
As per claims 5 and 15, Dennelly teaches, further comprising dynamically updating the visualization of the blended portfolio based on updated asset information from one or more online sources (210)(241b) [see paras 30, 39, 44,  52, lines 17-38]. Investment analytics is in known within the art to provide investors with  customized portfolio analysis [see Wakeman para 6].   It would have therefore been obvious before the effective filing date of Wakeman for one of ordinary skill in the art to employ an updated the blended portfolio as taught Dennelly. The motivation would be to display the latest customized portfolio data to the user/investor based upon user preferences and user investment portfolio performance [see Dennelly, para 4]
As per claims 6 and 16, Wakeman teaches wherein the graphical user interface further includes a selectable analytical tool which when selected, compares metrics of the blended portfolio with metrics of a benchmark portfolio, wherein a visualization of the benchmark portfolio is overlaid on the visualization of the blended portfolio [see para 91]
As per claims 7 and 17, Dennelly teaches the graphic user interface further includes a menu that includes one or more benchmark portfolios, and further comprising receiving user input selecting the benchmark portfolio for comparison [see fig. 5B].
As per claims 8 and 18, Wakeman teaches wherein a weight (index) is assigned to each asset in an identified one of the asset groupings, and wherein generating the updated blended portfolio includes applying different weights to assets in the filtered asset groupings [see paras 59, 60-61]
As per claims 9 and 19, Wakeman teaches wherein the interactive controllers are adjustable to increase and decrease the corresponding grouping factor, the interactive controllers including at least one of sliders, dials, and buttons. [see para 36-… options for user input (e.g. buttons, input boxes, etc.,]
As per claims 10 and 20, Wakeman teaches wherein the graphic user interface further includes a graphical form illustrating relative contributions of the asset groupings of the blended portfolio. [see para 52]
As per claims 11 and 21, Wakeman teaches wherein the graphic user interface further includes one or more buttons selectable to apply a predetermined proportion of the asset groupings. [see paras 43, 82, 83, 95-97, para 96]
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692